DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “extension” (Claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
In [0096] (and Claim 2) it is disclosed that the support portion (39) is located on the second tray (37) when in the advanced position, however the drawings show the support portion to be above or over the second tray as seen in Fig. 8, not on it. The drawings are believed to be accurate since [0099] further discloses sheets to be dropped from 35/39 onto 37 therefore must be from above.
The specification does not appear to disclose a reference number for the claimed “extension” (Claim 9).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotani (US Pub No. 2019/0225448 A1).
Regarding Claim 1, Kotani discloses
a first tray (81) having a first medium receiving surface (i.e. its upper surface) for receiving a medium; 
a second tray (11) having a second medium receiving surface (i.e. its upper surface) for receiving the medium discharged from the first tray; 

a push-down portion (15) that is located downstream of a downstream end (to the left of the left end of 81 as in Fig. 2, Fig. 10B) of the first medium receiving surface in a medium discharge direction (right to left), and that is located at a place deviated from the discharge section in a width direction that is a direction intersecting with the medium discharge direction (to the side of, see annotated Fig. 5 below), and pushes down a part (at the push-down portion in annotated Fig. 5) in the width direction of an upstream end of the medium to be discharged in the medium discharge direction below the downstream end of the first medium receiving surface in the medium discharge direction (Fig. 10C, [0073]).
Regarding Claim 16, Kotani discloses
a processing portion (62) that performs a predetermined process (stapling) on the medium mounted on the first tray.
Regarding Claim 17, Kotani discloses
a recording unit (1A) including a recording section (4a, Fig. 1) that performs recording on a medium; and 
a processing unit (5) including the medium discharge device according to claim 1 that discharges the medium after recording in the recording unit and a processing portion (62) that performs a predetermined processing (stapling) on the medium mounted on the first tray.



    PNG
    media_image1.png
    576
    723
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 2-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows a support portion displaceable between a retracted position and advanced position, wherein the push-down portion pushes down .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Terao et al. (US Patent No. 8,991,817) discloses a push-down portion 25 but does not push down a part of a sheet below the first tray.
Koyama (US Pub No. 2017/0355541) discloses a passive push-down portion in the form of a detecting flag.
Boo et al. (US Pub No. 2016/0082750) and Thomas et al. (US Pub No. 2007/0069453) lack first and second trays.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        March 10, 2022